Exhibit 10.5

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
September 24, 2012, by and among Aventine Renewable Energy Holdings, Inc., a
Delaware corporation (the “Company”), and the Holders (as defined below).

 

W I T N E S S E T H

 

WHEREAS, the Company has effectuated a reverse stock split of 1 for 50 with
respect to all of the issued and outstanding shares of Common Stock of the
Company;

 

WHEREAS, pursuant to that certain Subscription Agreement (the “Subscription
Agreement”), the Subscribers (as defined therein) have agreed to retire, cancel
or forgive that portion of the outstanding balance of the Original Term Loan (as
defined therein) owed by the Company to each such Subscriber in the amount set
forth opposite such Subscriber’s name in column (3) of Schedule 1 thereto and
certain Subscribers wish to lend the Company a portion of the outstanding
balance of the New Term Loan (as defined in the Subscription Agreement) in the
amount set forth opposite such Subscriber’s name in column (4) of Schedule 1
thereto in exchange for the aggregate number of shares of the Company’s Common
Stock set forth opposite such Subscriber’s name in column (5) of Schedule 1
thereto (collectively, the “Common Shares”), and the Company has agreed to issue
and sell the Common Shares in exchange for such consideration and each such
Subscriber has agreed to purchase the Common Shares from the Company;

 

WHEREAS, the Company is required to issue warrants to purchase up to 787,855
shares of Common Stock (the “Warrants”), in connection with the transactions
contemplated by the Subscription Agreement, pursuant to the Warrant Agreement,
dated the date hereof, between the Company and American Stock Transfer & Trust
Company, LLC, as warrant agent (the “Warrant Agreement”);

 

WHEREAS, in accordance with the terms of the Subscription Agreement, the Company
has agreed to provide certain registration rights under the Securities Act and
applicable state securities laws to the Holders; and

 

WHEREAS, in accordance with the terms of the Subscription Agreement, the Company
has agreed to terminate the Existing Registration Rights Agreement, and provide
certain registration rights under the Securities Act to each of the parties
listed on Schedule I attached hereto.

 

NOW, THEREFORE, in consideration of the mutual premises, representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby subject to the conditions
set forth herein, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.     CERTAIN DEFINITIONS.  As used in this Agreement, the following terms will
have the following respective meanings:

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  Notwithstanding the
foregoing, solely for the purpose of the definition of “Holder”, no Holder shall
be deemed to Control the Company solely because such Holder (or an Affiliate of
an Approved Fund of such Holder), in its capacity as a Holder:  (a) has the
right to, or otherwise participates in, the selection of the initial Board of
Directors of the Company on the Closing Date; (b) has the right to, or otherwise
participates in, the selection of any observer to the Board of Directors of the
Company from time to time; (c) is the owner of Common Stock so long as such
Holder, together with its Affiliates and Approved Funds, owns less than 40% of
the Common Stock on a Fully-Diluted Basis; or (d) may be deemed to be acting
together with other Holders as a group (within the meaning of Section 13(d) of
the Exchange Act, or any successor provision thereto).

 

“Agreement” is defined in the preamble of this Agreement.

 

“Amended and Restated Senior Term Loan Facility” means that certain Amended and
Restated Senior Secured Term Loan Credit Agreement, dated as of the Closing
Date, among the Company, as borrower, the lenders from time to time party
thereto and Citibank, N.A., as collateral agent and administrative agent, as may
be amended, restated, supplemented, or otherwise modified from time to time.

 

“application” is defined in Section 7.1 of this Agreement.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Holder,
(b) an Affiliate of a Holder or (c) an entity or an Affiliate of an entity that
administers or manages a Holder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required to close.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock
(including all classes of common stock and preferred stock); (b) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Closing Date” has the meaning set forth in the Subscription Agreement.

 

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act or the Exchange Act.

 

“Common Shares” is defined in the recitals of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Company” is defined in the preamble of this Agreement.

 

“Company Registration Notice” is defined in Section 2.3 of this Agreement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Person” is defined in Section 7.1 of this Agreement.

 

“Effectiveness Deadline” means the date which is 60 days after the applicable
Filing Deadline for the applicable Registration Statement, or if there is a full
review of such Registration Statement by the Commission, 90 days after the
applicable Filing Deadline for such Registration Statement.

 

“Eligible Market” means the NYSE MKT LLC, The New York Stock Exchange, Inc., The
NASDAQ Capital Market, The NASDAQ Global Market or The NASDAQ Global Select
Market or any other securities market satisfactory to the Required Holders.

 

“Equity Interests” means, with respect to any Person, all Capital Stock and all
Stock Equivalents of such Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, and any successor to
such statute, and the rules and regulations of the Commission issued under such
Act, as they each may, from time to time, be amended and in effect.

 

“Excluded Holder” is defined in Section 2.3 of this Agreement.

 

“Existing Registration Rights Agreement” means that certain Registration Rights
Agreement, dated March 15, 2010, by and among the Company, the Backstop
Purchasers (as defined therein) listed on Annex I thereto and the other Holders
(as defined therein) listed on Annex II thereto.

 

“Filing Deadline” is defined in Section 4.1 of this Agreement.

 

“Fully-Diluted Basis” means the number of shares of Common Stock that would be
outstanding, as of the date of computation, based on the number of outstanding
shares of Common Stock and assuming that all issued and outstanding Stock
Equivalents had been converted, exercised or exchanged.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

3

--------------------------------------------------------------------------------


 

“Grace Period” is defined in Section 4.13 of this Agreement.

 

“Holder” means those parties listed on Schedule I attached hereto or any
Permitted Transferee thereof in accordance with Section 8.2 hereof.

 

“Initial Public Offering” means the first initial underwritten Public Offering
of the Common Stock after the date hereof on Form S-1 (or any successor form
under the Securities Act) on a firm commitment basis.

 

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations, property, condition (financial or otherwise) or material
agreements of the Company and its Subsidiaries, taken as a whole, (b) the
ability of the Company or any of its Subsidiaries to perform their respective
obligations under the Loan Documents (as defined in the Amended and Restated
Senior Term Loan Facility), or (c) the validity or enforceability of the Amended
and Restated Senior Term Loan Facility or any of the other Loan Documents, or,
as of the Closing Date and thereafter, so long as Lenders (as defined in the
Amended and Restated Senior Term Loan Facility) (or their Affiliates or Approved
Funds) having an aggregate Applicable Percentage (as defined in the Amended and
Restated Senior Term Loan Facility) of the outstanding principal amount of the
Term Loans (as defined in the Amended and Restated Senior Term Loan Facility) in
excess of 50.01% continue to beneficially own, directly or indirectly, a
majority of the Common Stock of the Company, any of the Equity Documents (as
defined in the Amended and Restated Senior Term Loan Facility) to which the
Holders are a party; the rights or remedies of the Agents (as defined in the
Amended and Restated Senior Term Loan Facility) or the Lenders under the Loan
Documents, or, as of the Closing Date and thereafter, so long as Lenders (or
their Affiliates or Approved Funds) having an aggregate Applicable Percentage of
the outstanding principal amount of the Term Loans in excess of 50.01% continue
to beneficially own, directly or indirectly, a majority of the Common Stock of
the Company, the rights or remedies of the Holders under the Equity Documents.

 

“Permitted Transferee” means, with respect to a transfer of all or a portion of
a Holder’s Registrable Securities, (a) any Person who is an “accredited
investor” (as such term is defined in Rule 501 of Regulation D of the Securities
Act), (b) any Person who is a “qualified institutional buyer” (as such term is
defined in Rule 144A of the Securities Act), or (c) at any time on and after the
performance by the Company of its obligations pursuant to Section 6 hereof, any
Person in accordance with Rule 144.

 

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

 

“Public Offering” means a public offering and sale of Common Stock for cash
pursuant to an effective Registration Statement.

 

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act and the automatic effectiveness or the declaration or
ordering of effectiveness of such Registration Statement or similar document.

 

4

--------------------------------------------------------------------------------


 

“Registrable Securities” means, at any time, any shares of Common Stock into
which the Warrants are exercisable, Common Stock (including Common Stock into
which any Stock Equivalents are convertible) currently issued or issued at any
future time to a Holder (other than an Excluded Holder), including by way of
dividend, split or in connection with a combination of shares, recapitalization,
merger, consolidation, other reorganization or otherwise.  As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
(a) when they have been distributed to the public pursuant to an offering
registered under the Securities Act, (b) for so long as such securities may be
transferred without restriction pursuant to Rule 144 (without giving effect to
any volume limitations), or (c) on the date on which such securities cease to be
outstanding.

 

“Registration Expenses” means all expenses incurred by the Company in complying
with Sections 2 and 3 hereof, including, without limitation, all registration
and filing fees, listing fees, all fees and expenses of complying with
securities or blue sky laws, all printing expenses, fees and disbursements of
counsel for the Company and its independent public accountants, including the
expenses of any special audits required by or incident to such performance and
compliance and reasonable legal fees and disbursements of one firm or counsel to
act as counsel for the Selling Holders (to be selected by the Selling Holders
representing a majority of the Registrable Securities with respect to such
registration) in connection therewith up to $200,000, but excluding underwriting
discounts, selling commissions, applicable transfer taxes, if any.

 

“Registration Period” is defined in Section 4.1 of this Agreement.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission under the Securities Act that covers any of the Registrable
Securities pursuant to the provisions of this Agreement.

 

“Required Holders” means, as of any measurement date, the holders of Registrable
Securities representing at least a majority of the aggregate Registrable
Securities outstanding on such date.

 

“Rule 144” means Rule 144 under the Securities Act, and any successor rule or
regulation thereto, and in the case of any referenced section of such rule, any
successor section thereto, collectively and as from time to time amended and in
effect.

 

“Securities Act” means the Securities Act of 1933, and any successor to such
statute, and the rules and regulations of the Commission issued under such Act,
as they each may, from time to time, be amended and in effect.

 

“Selling Holder” means any Holder on whose behalf Registrable Securities are
registered pursuant to Section 2 or 3 hereof.  In no event will an Excluded
Holder be deemed a Selling Holder.

 

“Stock Equivalents” means any (a) warrants, options or other right to subscribe
for, purchase or otherwise acquire any shares of Common Stock or any other class
or series of Capital Stock of the Company or (b) any securities convertible into
or exchangeable for shares of Common Stock or any other class or series of
Capital Stock of the Company.

 

5

--------------------------------------------------------------------------------


 

“Subscription Agreement” is defined in the recitals of this Agreement.

 

“Trading Day” means any day on which the Common Stock is traded on an Eligible
Market; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00 p.m., New York time).

 

“Underwriter” is defined in Section 5.2 of this Agreement.

 

“Warrants” is defined in the recitals of this Agreement.

 

“Warrant Agreement” is defined in the recitals of this Agreement.

 

2.     REQUIRED REGISTRATIONS.

 

2.1.    Long-Form Registrations.  At any time after the one year anniversary of
the Closing Date, one or more Holders (other than an Excluded Holder) may, with
the prior written approval of the Required Holders and by written notice to the
Company, request that the Company register under the Securities Act all or any
portion of the Registrable Securities of such Holders on Form S-1 (or any
similar long-form registration) to the extent that registration on Form S-3 or
any similar short-form registration is not then available to the Company.

 

2.2.    Short-Form Registration; Shelf Registration.  At any time after the
Company becomes eligible to file a Registration Statement on Form S-3 (or any
successor form relating to secondary offerings), one or more Holders (other than
an Excluded Holder) may, with the prior written approval of the Required Holders
and by written notice to the Company, request that the Company effect the
registration on Form S-3 (or any successor form) of Registrable Securities
having an anticipated net aggregate offering price of at least $25,000,000.  Any
short-form registration pursuant to this Section 2.2 may be, at the request of
the Holders requesting such registration, a shelf registration pursuant to
Rule 415 under the Securities Act.

 

2.3.    Notice to Other Holders of Registrable Securities.  Promptly after
receipt of notice requesting registration pursuant to Section 2.1 or 2.2, the
Company will give written notice of such requested registration to all other
Holders of Registrable Securities (a “Company Registration Notice”) other than
Excluded Holders.  Subject to the limitations set forth in Sections 2.4, 5.2 and
5.3, as applicable, the Company will use its reasonable best efforts to effect
the registration under the Securities Act of the Registrable Securities which
(a) the Company has been requested to register by the Holders requesting such
registration, (b) the Company has been requested to register by other Holders of
Registrable Securities (other than Excluded Holders) by notice delivered to the
Company pursuant to this Section 2.3, provided that the request to register the
Registrable Securities is delivered to the Company within 20 days after the
deemed delivery of the Company Registration Notice, and (c) are issuable upon
the exercise of any Warrants held by Persons that are not Majority Stockholders
(as defined in the Warrant Agreement) who may only exercise their Warrants upon
the later of (i) one year from the original issue date and (ii) at such time as
a registration statement covering the underlying shares of Common Stock has been
declared effective by the Commission (in the event not previously registered and
pursuant to a

 

6

--------------------------------------------------------------------------------


 

shelf Registration Statement under Rule 415) (an “Excluded Holder”). 
Notwithstanding anything in this Agreement to the contrary, the shares of Common
Stock to be registered pursuant to clause (c) of the preceding sentence, which
relate to the original issuance of shares of Common Stock by the Company to such
Warrant holders, may be registered by the Company notwithstanding that such
shares may not be Registrable Securities at the time of registration.

 

2.4.    Limitations.

 

(a)         The Company will not be required to effect more than five
registrations pursuant to Section 2.1 above or if requested by an Excluded
Holder or by any Holder whose Registrable Securities are then included on an
effective shelf Registration Statement under Rule 415.  The Company will not be
required to effect any registration pursuant to Section 2.1:  (i) within six
months after the effective date of any Registration Statement that was requested
by any Holder pursuant to Section 2.1; (ii) during the period beginning 60 days
before the Company’s good faith estimate of the date of filing of and ending on
a date that is 180 days after the effective date of, a Company-initiated
registration, provided, that the Company is actively employing in good faith
reasonable best efforts to cause such Registration Statement to become
effective; or (iii) if the Holders requesting such registration propose to
dispose of Registrable Securities that may be immediately registered on Form S-3
pursuant to a request made pursuant to Section 2.2.

 

(b)         Subject to the limitations set forth in Section 2.2 above, the
Holders will have the right to require the Company to effect an unlimited number
of registrations on Form S-3 to the extent such Registrable Securities are not
then included in an effective shelf Registration Statement under Rule 415;
provided, however, (i) that in any one year the Company will not be required to
effect more than two such registrations, and (ii) the Company shall not be
obligated to effect, or to take any action to effect, any registration pursuant
to Section 2.2 during the period that is 30 days before the Company’s good faith
estimate of the date of filing of, and ending on a date that is 90 days after
the effective date of, a Company-initiated registration, provided, that the
Company is actively employing in good faith reasonable best efforts to cause
such Registration Statement to become effective.

 

(c)         Notwithstanding any other provision of this Agreement to the
contrary, a request for registration pursuant to Section 2.1 or Section 2.2
shall not be deemed to have been effected and, therefore, not requested and the
rights of Holders shall be deemed not to have been exercised for purposes of
Section 2.1 or Section 2.2, (i) if such registration has not become effective
under the Securities Act, (ii) if such registration, after it became effective
under the Securities Act, was not maintained effective under the Securities Act
(other than as a result of any stop order, injunction or other order or
requirement of the Commission or other government agency or court solely on the
account of a material misrepresentation or omission of the applicable Selling
Holders) for at least 30 consecutive days (or such shorter period ending when
all the Registrable Securities covered thereby have been disposed of pursuant
thereto), or (iii) if the Selling Holders reimburse, at their election, the
Company for its reasonable out-of-pocket Registration Expenses relating to the
preparation and filing of such registration (to the extent actually incurred),
and any such registration shall not count as a registration hereunder for
purposes of the limitation on registrations in Section 2.4(a) above); provided;
however, that if a registration is withdrawn prior to the filing of the
Registration Statement or prior to the

 

7

--------------------------------------------------------------------------------


 

effectiveness thereof (A) because of a Material Adverse Effect, (B) because the
number of Registrable Securities to be sold in such offering is reduced by more
than 10% of the Registrable Securities requested to be included in such
Registration Statement pursuant to Section 5.2 or otherwise, or (C) because of a
postponement of such registration pursuant to Section 4.13, then such withdrawal
shall not be treated as a registration effected pursuant to this Section 2 (and
shall not be counted toward the number of registrations permissible under
Section 2.4(a) above), and the Company shall pay all Registration Expenses in
connection therewith. Any Holder requesting inclusion in a registration may, at
any time prior to the date such Registration Statement is declared effective by
the Commission (and for any reason), revoke such request by delivering written
notice to the Company revoking such requested inclusion (provided, the Holders
shall be responsible for all Registrable Expenses with respect thereto if the
revocation(s) result in such registration not becoming effective or withdrawn).

 

(d)         Notwithstanding anything in this Agreement to the contrary, the
Company may, to the extent permitted by applicable law and the rules and
regulations promulgated under the Securities Act, elect to file any Registration
Statement as a shelf filing under Rule 415 promulgated under the Securities Act
and give notice to the other Holders as provided in Section 2.3, pursuant to
which the Registrable Securities included thereon may be disposed of from time
to time by the Holders as provided in a plan of distribution approved by the
Required Holders (including pursuant to underwritten shelf take-downs from time
to time), in which case the Holders would not be entitled to request the filing
of additional Registration Statements, so long as dispositions of such Holder’s
Registrable Securities would be permitted under such shelf filing pursuant to
the methods set forth in such plan of distribution. In accordance with the
foregoing, the Company may elect to amend or supplement an existing Registration
Statement as provided in the last sentence of Section 4.2, with respect to
Holders that did not timely respond with the information necessary to include
such Holder on a shelf Registration Statement, rather than file an additional
Registration Statement (if so requested).

 

2.5.    Selection of Underwriter.  If the Holders requesting the registration
intend to distribute the Registrable Securities in an underwritten offering, it
will so advise the Company in its request.  The requesting Holders representing
a majority of the Registrable Securities to be registered will have the right,
but not the obligation, subject to any contractual restrictions to which the
Company may be subject, to designate the managing Underwriter, subject to the
reasonable approval of the Company, which approval may not be unreasonably
withheld or delayed.

 

3.     INCIDENTAL REGISTRATION.

 

3.1.    Company Registration.  If at any time the Company proposes to register
any of its Equity Interests under the Securities Act, for its own account or for
the account of any holder of its Equity Interests other than Registrable
Securities, on a form that would permit registration of Registrable Securities
for sale to the public under the Securities Act, then prior to such filing the
Company will give written notice to all Holders (other than Excluded Holders) of
its intention to do so, and upon the written request of a Holder or Holders
given within 20 days after the Company is deemed to have delivered such notice
(which request will state the intended method of disposition of such Registrable
Securities), the Company will use its reasonable best efforts to cause all
Registrable Securities that the Company has been requested to register to be

 

8

--------------------------------------------------------------------------------


 

registered under the Securities Act to the extent necessary to permit their sale
or other disposition in accordance with the intended methods of distribution
specified in the request of such Holder(s); provided that, the Company will have
the right to postpone or withdraw any registration initiated by the Company
pursuant to this Section 3.1 without obligation to any Holder.

 

3.2.    Excluded Transactions.  The Company will not be obligated to effect any
registration of Registrable Securities under this Section 3 incidental to the
registration of any of its Equity Interests in connection with:  (a) any Public
Offering on Form S-8 relating to employee benefit plans or dividend reinvestment
plans; or (b) any Public Offering on Form S-4 relating to the acquisition or
merger after the date hereof by the Company or any of its subsidiaries of or
with any other businesses.

 

4.     REGISTRATION PROCEDURES.  If and whenever the Company is required by the
provisions of this Agreement to use its reasonable best efforts to effect the
registration of any of the Registrable Securities under the Securities Act, the
Company and the Selling Holders will take the actions described below in this
Section 4.

 

4.1.    Registration Statement.  The Company will prepare and file with the
Commission a Registration Statement, in the case of a registration pursuant to
Section 2 hereof, promptly and in any event within 30 days (60 days, in the
cases of a Form S-1) after its receipt of a request for registration (the
“Filing Deadline”) with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
as soon as practicable thereafter but in no event later than the Effectiveness
Deadline.  Such Registration Statement shall be a shelf registration statement
if the Company is eligible for the use thereof and the Holders requesting such
registration representing a majority of the Registrable Securities to be
registered have asked for a shelf registration statement. The Company shall keep
each Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act at all times until the earlier of (a) the date as of which the
Holders (other than Excluded Holders) may sell all of the Registrable Securities
covered by such Registration Statement without restriction or limitation
pursuant to Rule 144 promulgated under the Securities Act and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the Securities Act or (b) the date on which the Holders (other
than Excluded Holders) shall have sold all of the Registrable Securities covered
by such Registration Statement (or, with respect to securities registered
pursuant to clause (iii) of the second sentence of Section 2.3, until expiration
of such Warrants) (the “Registration Period”).  The Company shall ensure that
each Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading.  By
9:30 a.m. New York time on the Business Day following the date a Registration
Statement has become effective (or such later time as permitted by Rule 424
promulgated under the Securities Act), the Company shall, if required, file with
the Commission in accordance with Rule 424 promulgated under the Securities Act
the final prospectus to be used in connection with sales pursuant to such
Registration Statement.

 

9

--------------------------------------------------------------------------------


 

4.2.    Amendments and Supplements.  The Company will prepare and file with the
Commission such amendments and supplements to such Registration Statement and
the prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities and
other Equity Interests, if any, covered by such Registration Statement until
such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the Selling
Holder(s) thereof set forth in such Registration Statement.  In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 4.2) by
reason of the Company filing a report on Form 10-Q, Form 10-K or Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission promptly after the
Exchange Act report is filed which created the requirement for the Company to
amend or supplement such Registration Statement.  By 9:30 a.m. New York City
time on the date following the date any post-effective amendment has become
effective (or such later time as permitted by Rule 424 promulgated under the
Securities Act), the Company shall, if required, file with the Commission in
accordance with Rule 424 promulgated under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement.  If requested by a Selling Holder (but not more often than once every
six months per Registration Statement in the case of an effective Registration
Statement), the Company shall (a) incorporate pursuant to a prospectus
supplement or post-effective amendment, if necessary, such information as a
Selling Holder reasonably requests to be included therein relating to the sale
and distribution of Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; and
(b) supplement or make amendments to any Registration Statement, pursuant to a
prospectus supplement or post-effective amendment, if necessary, if reasonably
requested by a Selling Holder, and make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.

 

4.3.    Cooperation.  The Company will use its reasonable best efforts to
cooperate with the Selling Holders in the disposition of the Registrable
Securities covered by such Registration Statement, including without limitation
in the case of an underwritten offering pursuant to Section 2 causing key
executives of the Company and its subsidiaries, including, without limitation,
the Chief Executive Officer, the Chief Financial Officer and any
Vice-Presidents, to participate under the direction of the managing Underwriter
in a “road show” scheduled by such managing Underwriter in such locations and of
such duration as in the judgment of such managing Underwriter are appropriate
for such underwritten offering (so long as the anticipated gross proceeds from
such offering exceed $25 million).

 

4.4.    Copies of Prospectus.  The Company will furnish to each Selling Holder
such reasonable numbers of copies of the prospectus, any preliminary prospectus
or prospectus supplement, and any free writing prospectus, in conformity with
the requirements of the Securities Act, and such other documents as the Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities owned by the Selling Holder.

 

10

--------------------------------------------------------------------------------


 

4.5.    Blue Sky Qualification.  The Company will use its reasonable best
efforts to (a) register or qualify the Registrable Securities covered by the
Registration Statement under the securities or blue sky laws of all applicable
jurisdictions in the United States, (b) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (c) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, (d) take all other actions
reasonably necessary or advisable to qualify the Registrable Securities for sale
in such jurisdictions and (e) cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company, and do any and all other acts and things that may be
necessary or desirable to enable the Selling Holder to consummate the public
sale or other disposition in such jurisdictions of the Registrable Securities
covered by the Registration Statement; provided, however, that the Company will
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation in any jurisdiction in which it is not so qualified or
to subject itself to taxation in respect of doing business in any jurisdiction
in which it would not otherwise be so subject.  The Company shall promptly
notify the Selling Holders of the receipt by the Company of any notification
with respect to the suspension of the registration or qualification of any of
the Registrable Securities for sale under the securities or “blue sky” laws of
any jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

 

4.6.    Opinion of Counsel; Comfort Letter.  The Company will use its reasonable
best efforts to obtain all legal opinions, auditors’ consents and comfort
letters and experts’ cooperation as may be required, including furnishing to
each Selling Holder of such Registrable Securities a signed counterpart,
addressed or confirmed to such Selling Holder, of (a) an opinion of counsel for
the Company and (b) a “cold comfort” letter signed by the independent public
accountants who have certified the Company’s financial statements included in
such Registration Statement, covering substantially the same matters as are
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to underwriters in underwritten public offerings of Equity Interests.
In the event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each Selling Holder if so requested, at any time that such Selling
Holder elects to use a prospectus, an opinion of counsel to the Company to the
effect that the Registration Statement containing such prospectus has been
declared effective and that no stop order is in effect.

 

4.7.    Records.  The Company shall, pursuant to a confidentiality and non-use
agreement, make available for inspection by the Selling Holders, any Underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained by any Selling Holder or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, as shall be necessary to enable them to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any of them in connection
with such registration statement, provided that the Selling Holders shall be
responsible for ensuring that any such information shall be kept confidential
and not used for any purpose other than as contemplated hereby.

 

11

--------------------------------------------------------------------------------


 

4.8.    Listing and Transfer Agent.  The Company will use its reasonable best
efforts to cause all Registrable Securities covered by the Registration
Statement to be listed on an Eligible Market on which similar securities issued
by the Company are then listed, if any.  The Company will provide and cause to
be maintained a transfer agent and registrar for all Registrable Securities
covered by the Registration Statement not later than the effective date of such
Registration Statement.

 

4.9.    Customary Agreements.  The Company will enter into such customary
agreements (including underwriting agreements in customary form) and take all
such other actions as the majority of the Selling Holders seeking to include
Registrable Securities in such registration or the Underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities. The representations, warranties and covenants of the
Company in any underwriting agreement which are made to or for the benefit of
any Underwriters shall also be made to and for the benefit of the Selling
Holders to the extent of their participation in the registration.

 

4.10.  General Compliance with Federal Securities Laws; Section 11(a) Earning
Statement.  The Company will use its reasonable best efforts to comply with the
Securities Act, the Exchange Act and any other applicable rules and regulations
of the Commission, and make available to its security holders, as soon as
reasonably practicable, an earnings statement covering the period of at least 12
months after the effective date of such Registration Statement, which earning
statement shall satisfy Section 11(a) of the Securities Act and any applicable
regulations thereunder, including Rule 158.

 

4.11.  Notice of Prospectus Defects.  The Company will immediately notify the
Selling Holders of the happening of any event, as a result of which the
prospectus included or to be included in the Registration Statement includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances then existing.  The Company will immediately
revise such prospectus as may be necessary so that such prospectus shall not
include an untrue statement of a material fact or omit to state such a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.  The Company
will promptly deliver copies of such revised prospectus to the Selling Holders. 
Following receipt of the revised prospectus, the Selling Holders will be free to
resume making offers of the Registrable Securities.  The Company will extend the
period during which the Registration Statement must be kept effective pursuant
to this Agreement by the number of days during the period from and including the
date of giving such notice to and including the date when the Selling Holders
shall have received copies of the revised prospectus.

 

4.12.  Company Lock-Up.  In the case of an underwritten offering requested to be
effected by the Selling Holders hereunder and to the extent requested by the
Underwriters, the Company shall not, without the prior written consent of the
managing Underwriter, for a period from 15 days before the effective date of the
registered sale (i.e., the consummation of such transaction) until 90 days after
such effective date, directly or indirectly sell, offer to sell, grant any
option for the sale of, or otherwise dispose of any Equity Interests other than
pursuant to Company employee equity plans.

 

12

--------------------------------------------------------------------------------


 

4.13.  Delay of Registration and Suspension of Offering.  If at any time (a)
after a request to effect a registration pursuant to Section 2 of this Agreement
or (b) after a Registration Statement has become effective, the Company is
engaged in any plan, proposal or agreement with respect to any financing,
acquisition, recapitalization, reorganization or other material transaction or
development the public disclosure of which would be materially detrimental to
the Company as determined by the Company in its reasonable discretion, then the
Company may direct that such request be delayed or that use of the prospectus
contained in the Registration Statement be suspended, as applicable, for a
period not to exceed 30 consecutive days and, during any 365 day period, such
periods shall not exceed an aggregate of 60 days, and the first day of any such
period must be at least five Trading Days after the last day of any prior period
(each, a “Grace Period”).  The Company will promptly notify all Holders
requesting the registration or all Selling Holders, as the case may be, of the
delay or suspension.  In the case of notice suspending an effective Registration
Statement, each Selling Holder will immediately discontinue any sales of
Registrable Securities pursuant to such Registration Statement until such
Selling Holder has received copies of a supplemented or amended prospectus or
until such Selling Holder is advised in writing by the Company that the
then-current prospectus may be used and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such prospectus.  The Company shall use its commercially reasonable efforts
to prevent the issuance of any stop order or other suspension of effectiveness
of a Registration Statement, or the suspension of the qualification of any of
the Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Holders and legal counsel of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.

 

4.14.  Notification.  After the filing of a Registration Statement, the Company
shall promptly, and in no event later than two Business Days, notify the Selling
Holders included in such Registration Statement in writing (if so requested by
such Holder): (a) when such Registration Statement has been filed or amended or
supplemented and becomes effective, (b) when any post effective amendment to
such Registration Statement becomes effective, (c) of any stop order issued or
threatened by the Commission (and the Company shall take all actions required to
prevent the entry of such stop order or to remove it if entered) and (d) of any
request by the Commission for any amendment or supplement to such Registration
Statement or any prospectus relating thereto or for additional information or of
the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of the Equity Interests covered by such Registration Statement, such prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
and promptly make available to the Selling Holders included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, excluding documents incorporated by reference, the Company, if so
requested, shall furnish to one legal counsel for the Selling Holders selected
by Holders holding a majority of such Registrable Securities, copies of all such
documents proposed to be filed sufficiently in advance of filing (and in no
event less than three Business Days prior to filing, except in the event of
exigent circumstances affecting the Company that precludes such

 

13

--------------------------------------------------------------------------------


 

delivery) to provide such Holders and legal counsel with a reasonable
opportunity to review such documents and comment thereon.

 

5.     CERTAIN OTHER PROVISIONS.

 

5.1.    Additional Procedures.  Selling Holders will take all such actions and
execute all custody agreements, powers of attorney or such other documents and
instruments that are reasonably requested by the Company to effect the sale of
their shares of Common Stock in such Public Offering, including, without
limitation, being parties to the underwriting agreement entered into by the
Company and any other Selling Holders in connection therewith; provided,
however, that the aggregate amount of any liability of any Selling Holder
pursuant to such underwriting or other agreement will not exceed such Selling
Holder’s net proceeds actually received from such offering.  In addition, each
Selling Holder will furnish to the Company such information regarding such
Selling Holder and the distribution proposed by such Selling Holder as the
Company may reasonably request in writing and as will be required in connection
with any registration, qualification or compliance referred to in Section 4. 
The Company shall not be required to include any Selling Holder’s Registrable
Securities in such underwriting unless such Selling Holder accepts the terms of
the underwriting as agreed upon between the Company and its Underwriters;
provided, that such agreement does not expose the Selling Holder to any
additional liability not expressly and explicitly set forth in this Agreement. 
Notwithstanding anything to the contrary contained herein, no Selling Holder
shall be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such Selling Holder’s
organization, good standing, authority, title to Registrable Securities, lack of
conflict of such sale with such Selling Holder’s material agreements and
organizational documents, and with respect to written information relating to
such Holder that such Holder has furnished in writing expressly for inclusion in
such Registration Statement.  The Holders, on their own behalf and on behalf of
their agents and representatives, agree to keep confidential any material
non-public information disclosed to them pursuant to the terms of this
Agreement.

 

5.2.    Priority on Required Registrations.  If any registration made pursuant
to Section 2 is an underwritten offering or if there is an underwritten shelf
take-down under an effective Registration Statement and the managing
underwriters (the “Underwriters”) advise the Company in writing (with a copy to
each party hereto requesting registration of Registrable Securities) that in
their opinion the number of Registrable Securities and, if applicable, other
securities requested to be included in such offering, exceeds the number of
Registrable Securities and other securities, if any, which can be sold in an
orderly manner in such offering within a price range acceptable to the Holders
of a majority of the Registrable Securities requested to be offered by the
Selling Holders, the Company shall include securities in such registration in
the following order of priority:  (a) first, the number of Registrable
Securities requested to be included which in the opinion of such underwriters
can be sold in an orderly manner within the proposed price range of such
offering, pro rata among the Holders seeking to include Registrable Securities
in such registration on the basis of the amount of Registrable Securities
requested to be included by each such Holder; and (b) second, the number of
securities that the Company proposes to sell for its own account and the number
of other securities requested to be included by the Company in such registration
for the account of other holders which in the opinion of such underwriters can
be sold in an orderly manner within the proposed price range of such offering,
pro rata among the Company and the holders of such other securities.

 

14

--------------------------------------------------------------------------------


 

5.3.    Priority on Incidental Registrations.  If any registration made pursuant
to Section 3 on behalf of the Company or holders of its Equity Interests other
than Registrable Securities is an underwritten offering and the managing
Underwriters advise the Company or such holders, as the case may be, in writing
(with a copy to each party hereto requesting registration of Registrable
Securities) that in their opinion the number of Registrable Securities and other
securities, if any, requested to be included in such registration exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to the Company or such holders, as the case may be, then the
total number of securities that the managing underwriters advise can be included
in such registration shall be allocated in the following order of priority:  (a)
first, the number of securities that the Company proposes or such holders
propose to sell for its or their own account, as the case may be; (b) second,
the number of Registrable Securities requested to be included which in the
opinion of such underwriters can be sold in an orderly manner within the
proposed price range of such offering, pro rata among the respective Holders
thereof on the basis of the amount of Registrable Securities requested to be
included by each such Holder; and (iii) third, the number of other securities
requested to be included by the Company in such registration for the account of
other holders which in the opinion of such underwriters can be sold in an
orderly manner within the proposed price range of such offering.

 

5.4.    Non-Registrable Securities.  Notwithstanding the forgoing, the Company
will not include in any registration pursuant to Sections 2.1 or 2.2 any Equity
Interests which are not Registrable Securities without the prior written consent
of a majority of the Holders seeking to include Registrable Securities in such
registration, except as provided in Section 2.3.

 

5.5.    Lock-Up.  Each Holder (other than an Excluded Holder) agrees that unless
the consent of the managing Underwriter of the Initial Public Offering is
obtained, for a period beginning seven days immediately preceding and ending on
the 180th day following the effective date of the Registration Statement used in
connection with such Initial Public Offering, it will not offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer, directly or indirectly, any Common Stock or any Stock
Equivalents, except for (a) any Registrable Securities sold pursuant to such
Registration Statement and (b) transfers to Approved Funds, Affiliates,
partners, members, managers or stockholders of such Holder (each of whom shall
have furnished to the Company and the managing Underwriters its written consent
to be bound by the terms of this Agreement, including this Section 5.5);
provided that, all officers and directors of the Company and all holders of more
than 1% of the Common Stock enter into such lock-up agreements for the same
period and on the same terms.

 

5.6.    Registration Expenses.  The Company hereby agrees to pay all
Registration Expenses in connection with all registrations effected pursuant to
this Agreement.

 

5.7.    Limitations on Subsequent Registration Rights.  The Company will not,
without the prior written consent of the Required Holders, enter into any
agreement with any holder or prospective holder of Equity Interests that grant
such holder or prospective holder rights to include Equity Interests in the
Company in any Registration Statement.

 

15

--------------------------------------------------------------------------------


 

6.     PUBLIC INFORMATION DEMAND.

 

6.1.    At any time after the one year anniversary of the Closing Date, one or
more Holders (other than Excluded Holders) may, with the prior written approval
of the Required Holders and by written notice to the Company, request that the
Company:

 

(a)   make and keep public information available, as those terms are understood
and defined in Rule 144; and

 

(b)   furnish to any Holder forthwith upon request (i) a written statement by
the Company as to its compliance with the reporting requirements of Rule 144,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so made available by the Company, and (iii)
such other information to permit the Holder to sell its Equity Interests in the
Company pursuant to Rule 144 without registration thereof.

 

7.     INDEMNIFICATION.

 

7.1.    Company Indemnification.  In the event of any registration of any of the
Registrable Securities under the Securities Act pursuant to this Agreement, then
to the extent permitted by law, the Company will indemnify and hold harmless
each Selling Holder, its respective officers, employees, Affiliates, directors,
partners, members, attorneys and agents, and each other Person, if any, who
controls such Selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act (each such Person being a “Covered
Person”) against any losses, claims, damages or liabilities, joint or several,
to which such Covered Person may become subject under the Securities Act, the
Exchange Act, state securities laws or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (a) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement under which such
Registrable Securities were registered under the Securities Act, any preliminary
or final prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, any “issuer free writing prospectus”
as defined in Rule 433 under the Securities Act or any “issuer information”
filed or required to be filed pursuant to Rule 433(d) under the Securities Act,
or any application or other document or communication (in this paragraph
collectively called an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any Equity Interests covered by such
registration statement under the “blue sky” or securities law thereof, or (b)
the omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein (in light of the
circumstances in which they were made) not misleading; and the Company will
promptly reimburse, such Covered Person for any legal or any other expenses
reasonably incurred by such Covered Person in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable to any Covered Person in any such case only
to the extent (i) that any such loss, claim, damage or liability arises out of
or is based upon any untrue statement or omission made in such Registration
Statement or prospectus, any such amendment or supplement or any such issuer
free writing prospectus or application, in reliance upon and in conformity with
information furnished to the Company, in writing, by or on behalf of such

 

16

--------------------------------------------------------------------------------


 

Covered Person specifically for use therein or (ii) of amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

7.2.    Seller Indemnification.  In the event of any registration of any of the
Registrable Securities under the Securities Act pursuant to this Agreement, then
to the extent permitted by law, each Selling Holder will severally (and neither
jointly nor jointly and severally) indemnify the Company, its directors and
officers, each underwriter, if any, of the Registrable Securities covered by
such Registration Statement, and each Person who controls the Company (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) against any losses, claims, damages, liabilities and expenses, insofar as
such losses, claims, damages, liabilities and expenses (or actions in respect
thereof) are based solely upon (a) any untrue statement of a material fact
contained in any Registration Statement under which such Registrable Securities
were registered under the Securities Act, any preliminary or final prospectus
contained in the Registration Statement, any amendment or supplement to the
Registration Statement or any application or (b) the omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in light of the circumstances in which they were made) not misleading,
in each case to the extent, and only to the extent that such untrue statement or
omission is made in such Registration Statement under which such Registrable
Securities were registered under the Securities Act, any preliminary or final
prospectus contained in the Registration Statement, any amendment or supplement
to the Registration Statement or any application, in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of such Selling Holder expressly for use therein; provided, however, that the
obligations of such Selling Holder hereunder (i) will be limited to the net
amount of proceeds received by such Holder from the sale of Registrable
Securities pursuant to such Registration Statement and (ii) will not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of such Selling Holder, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

7.3.    Notice of Claims, etc.  Promptly after receipt by an indemnified party
of notice of the commencement of any action or proceeding involving a claim of
the type referred to in the foregoing provisions of this Section 7, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party, give written notice to each such indemnifying party of the
commencement of such action; provided, however, that the failure of any
indemnified party to give such notice will not relieve such indemnifying party
of its obligations under this Section 7.  In case any such action is brought
against an indemnified party, each indemnifying party will be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified, to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and (subject to the
following sentence) after notice from an indemnifying party to such indemnified
party of its election so to assume the defense thereof, such indemnifying party
will not be liable to such indemnified party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof.  The
indemnified party may participate in such defense at its expense; provided,
however, that the indemnifying party will pay such expense if representation of
such indemnified party by the counsel retained by the indemnifying party would
be inappropriate due to actual or potential conflict of interests between the
indemnified party and any other party represented by such counsel in such
proceeding; provided, further, that in no event will the indemnifying party

 

17

--------------------------------------------------------------------------------


 

be required to pay the expenses of more than one law firm as counsel for all
indemnified parties and one law firm as local counsel in each applicable
jurisdiction pursuant to this sentence.  No indemnifying party shall, without
the prior written consent of the indemnified party, consent to entry of judgment
or effect any settlement of any claim or pending or threatened proceeding in
respect of which the indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such judgment or settlement includes an unconditional release of such
indemnified party from all liability arising out of such claim or proceeding.

 

7.4.    Contribution.  If the indemnification provided for in Sections 7.1 or
7.2 hereof is unavailable to a party that would have been an indemnified party
under any such Section in respect of any losses, claims, damages or liabilities
(or actions or proceedings in respect thereof) referred to therein, then each
party that would have been an indemnifying party thereunder will, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative fault of such indemnifying party on the
one hand and such indemnified party on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof).  The relative fault
will be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by such indemnifying
party or such indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The parties agree that it would not be just and equitable if
contribution pursuant to this Section 7.4 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the preceding sentence.  The amount paid or
payable by a contributing party as a result of the losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to in this
Section 7.4 will include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding any other provision of this Section 7.4, no Holder
shall be required to contribute any amount in excess of the net proceeds
received by such Holder from the sale of the Registrable Securities pursuant to
the Registration Statement under which such Registrable Securities were
registered.  No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation.

 

8.     MISCELLANEOUS.

 

8.1.    Termination of Registration Rights.  The right of any Holder to request
registration or inclusion of Registrable Securities in any Registration
Statement pursuant to Section 2  and Section 6 shall automatically terminate and
be of no further force and effect on the earlier of (i) the date on which such
Holder ceases to own any Registrable Securities and (ii) the fifteenth
anniversary of the date hereof.

 

8.2.    Transfer of Rights; Successors and Assigns.  The rights to cause the
Company to register Registrable Securities pursuant to Sections 2 and 3 may be
assigned by any Holder to any Permitted Transferee.  Any Permitted Transferee to
whom rights under this

 

18

--------------------------------------------------------------------------------


 

Agreement are transferred will (x) as a condition to such transfer, deliver to
the Company a written instrument by which such Permitted Transferee agrees to be
bound by the obligations imposed upon Holders under this Agreement to the same
extent as if such Permitted Transferee were a Holder under this Agreement and
(y) be deemed to be a Holder hereunder.  In addition, the provisions of this
Agreement which are for each Holder’s benefit as a purchaser or holder of shares
of Common Stock are also for the benefit of, and enforceable by, any Permitted
Transferee of such shares of Common Stock in accordance with the provisions of
this Agreement.  Except as otherwise expressly provided herein, all covenants
and agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not.  The parties
acknowledge and agree that the Holders comprising recipients of Warrants that
did not execute and deliver this Agreement are third party beneficiaries to the
agreements made hereunder, and each such Holder shall have the right to enforce
such agreements directly to the extent that it deems such enforcement necessary
or advisable to protect its rights hereunder; provided, however, that each such
Holder fulfills its obligations hereunder; provided, further, that no Excluded
Holder shall have any right or remedy against the Company or its agents,
employees, representatives or Affiliates, or any other Holder, and no such
Person shall be liable, for the Company’s failure to file, have declared
effective or maintain for any period of time a registration statement covering
the issuance of shares of Common Stock upon the exercise of Warrants.

 

8.3.    Change in Registrable Securities.  If, and as often as, there are any
changes in Registrable Securities by way of a dividend, distribution, split,
combination or reclassification, or through merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof as may be required so that the
rights and privileges granted hereby shall continue with respect to the
Registrable Securities as so changed.

 

8.4.    Governing Law.  IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT REGARD TO THE
CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF OTHER THAN N.Y. GEN. OBLIG.
LAW §5-1401).

 

8.5.          Consent to Jurisdiction and Venue.  THE PARTIES HEREBY CONSENT AND
AGREE THAT ALL ADVERSE PROCEEDINGS ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT SHALL BE TRIED AND LITIGATED IN ANY
FEDERAL COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE COURT LOCATED IN
NEW YORK COUNTY, STATE OF NEW YORK, WHICH COURTS SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY AND ALL CLAIMS, CONTROVERSIES AND
DISPUTES ARISING OUT OF THIS AGREEMENT OR ANY OTHER MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN
THIS SECTION 8.5 SHALL PRECLUDE ANY HOLDER FROM BRINGING ANY ADVERSE PROCEEDING
IN

 

19

--------------------------------------------------------------------------------


 

THE COURTS OF ANY OTHER LOCATION WHERE THE COMPANY OR ANY OF ITS ASSETS MAY BE
FOUND OR LOCATED OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
SUCH HOLDER.

 

THE PARTIES HEREBY (A) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY FEDERAL
COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE COURT LOCATED IN NEW
YORK COUNTY, STATE OF NEW YORK, AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ADVERSE PROCEEDING COMMENCED IN ANY SUCH COURT, (B) WAIVE ANY RIGHT THEY MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR ANY OBJECTION THAT SUCH
PERSON MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION OR IMPROPER VENUE AND
(C) CONSENT TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  THE PARTIES HEREBY WAIVE PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT OR OTHER PROCESS ISSUED IN ANY SUCH ADVERSE PROCEEDING AND
AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN
SECTION 8.10 (NOTICES) AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF SUCH PERSON’S ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

 

TO THE EXTENT PERMITTED UNDER THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE
PARTIES HEREBY EXPRESSLY WAIVE, IN RESPECT OF ANY SUCH ADVERSE PROCEEDING, THE
JURISDICTION OF ANY OTHER COURT OR COURTS THAT NOW OR HEREAFTER, BY REASON OF
SUCH PERSON’S PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE AVAILABLE TO IT.

 

8.6.    WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE COMPANY AND THE INVESTORS WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES
HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, AND UNDERSTANDING THEY ARE WAIVING A
CONSTITUTIONAL RIGHT, EACH PARTY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO,
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

8.7.    Remedies.

 

(a)   The Company and each Holder (except as provided in Section 8.2) shall have
all remedies available at law, in equity or otherwise in the event of any breach
or violation of this Agreement or any default hereunder by the Company or any
Holder.  The parties

 

20

--------------------------------------------------------------------------------


 

acknowledge and agree that in the event of any breach of this Agreement, in
addition to any other remedies which may be available, each of the parties
hereto shall be entitled to specific performance of the obligations of the other
parties hereto and, in addition, to such other equitable remedies (including
preliminary or temporary relief) as may be appropriate in the circumstances.

 

(b)   None of the rights, powers or remedies conferred under this Agreement
shall be mutually exclusive, and each such right, power or remedy shall be
cumulative and in addition to any other right, power or remedy whether conferred
by this Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

 

8.8.    Waivers and Amendments.  Neither this Agreement nor any provision hereof
may be changed, waived, discharged or terminated orally or by course of dealing,
but only by a statement in writing signed by the Company and the Required
Holders, which change, waiver, discharge or termination shall bind all parties
hereto.

 

8.9.    Determination of Number or Percentage of Registrable Securities. 
Wherever reference is made in this Agreement to a request or consent of Holders
of a certain number or percentage of Registrable Securities, the determination
of such number or percentage will include the number of shares of Common Stock
issued and outstanding that are, and the maximum number of shares of Common
Stock issuable pursuant to then convertible or exercisable Equity Interests that
upon issuance would be, Registrable Securities.

 

8.10.        Notices.  All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Agreement shall be in writing and shall be deemed to have
been duly given if transmitted by telecopier with receipt acknowledged by the
recipient, or upon delivery, if delivered personally or by recognized commercial
courier with receipt acknowledged, or upon receipt if mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company, at:

 

Aventine Renewable Energy Holdings, Inc.
One Lincoln Centre
5400 LBJ Freeway, Suite 450

Dallas, TX 75240
Attention: John Castle

Telephone: (214) 451-6750
Facsimile No.:  (214) 451-6799

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attention: Ackneil M. Muldrow, III

Telephone: (212) 872-1064
Facsimile No.:  (212) 872-1002

 

21

--------------------------------------------------------------------------------


 

If to any Holder, to the address set forth on Schedule I hereto.

 

with a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10019

Attention:  Michael Littenberg, Esq.

Daniel V. Oshinsky, Esq.

Telephone: (212) 756-2000

Telecopier: (212) 593-5955

 

Each of the parties to this Agreement may specify a different address or
facsimile number by giving notice in accordance with this Section 8.10 to the
Company.

 

8.11.        Entire Agreement.  This Agreement constitutes the entire agreement
and understanding among the parties with respect to the subject matter hereof
and supersedes all prior oral and written, and all contemporaneous oral,
agreements and understandings relating to the subject matter hereof.

 

8.12.        Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future applicable laws
during the term thereof, such provision shall be fully severable, this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part thereof, and the remaining provisions
thereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance therefrom. 
Furthermore, in lieu of such illegal, invalid, or unenforceable provision, there
shall be added automatically as a part of this Agreement, a legal, valid, and
enforceable provision as similar in terms to the illegal, invalid, or
unenforceable provision as may be possible.

 

8.13.        Construction and Interpretation.  The headings in this Agreement
are for convenience of reference only, do not constitute a part of this
Agreement and are not to be considered in construing or interpreting this
Agreement.  All section, preamble, recital, exhibit, schedule, disclosure
schedule, annex, clause and party references contained in this Agreement are to
this Agreement unless otherwise stated.  Unless the context of this Agreement
clearly requires otherwise, the use of the words “include,” “includes” or
“including” is not limiting and shall be deemed to be followed by “without
limitation” and the use of the word “or” has the inclusive meaning represented
by the phrase “and/or.”  References in this Agreement to any agreement, other
document or law “as amended” or “as amended from time to time,” or amendments of
any document or law, shall include any amendments, supplements, restatements,
replacements, renewals, refinancings or other modifications.  Wherever required
by the context of this Agreement, the masculine, feminine and neuter gender
shall each include the other.  This Agreement has been negotiated by, and
entered into between or among, Persons that are sophisticated and knowledgeable
in business matters.  Accordingly, any rule of law or legal decision that would
require interpretation of this Agreement against the party that drafted it shall
not be applicable and is irrevocably and unconditionally waived.  All provisions
of this

 

22

--------------------------------------------------------------------------------


 

Agreement shall be construed in accordance with their fair meaning, and not
strictly for or against any party.

 

8.14.        Counterparts.  This Agreement may be executed in multiple
counterparts with the same effect as if all signing parties had signed the same
document.  All counterparts shall be construed together and constitute the same
instrument.  This Agreement, to the extent signed and delivered by means of a
facsimile machine or electronic delivery (i.e., by email of a PDF signature
page), shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties.  No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or by
electronic delivery as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first above written.

 

 

THE COMPANY:

 

 

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ John Castle

 

 

Name:  John Castle

 

 

Title:  Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

HOLDERS:

 

 

 

 

 

 

 

BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD.

 

 

 

 

 

By:  Brigade Capital Management, LLC,

 

its investment manager

 

 

 

 

By:

/s/ Raymond Luis

 

 

Name:  Raymond Luis

 

 

Title:  CFO

 

 

 

 

SEI GLOBAL MASTER FUND PLC – THE SEI HIGH YIELD FIXED INCOME FUND

 

 

 

By:  Brigade Capital Management, LLC,

 

its portfolio manager

 

 

 

 

By:

/s/ Raymond Luis

 

 

Name:  Raymond Luis

 

 

Title:  CFO

 

 

 

 

SEI INSTITUTIONAL INVESTMENTS TRUST – HIGH YIELD BOND FUND

 

 

 

By:  Brigade Capital Management, LLC,

 

its sub-adviser

 

 

 

 

By:

/s/ Raymond Luis

 

 

Name:  Raymond Luis

 

 

Title:  CFO

 

 

 

 

SEI INSTITUTIONAL MANAGED TRUST – HIGH YIELD BOND FUND

 

 

 

By:  Brigade Capital Management, LLC,

 

its sub-adviser

 

 

 

 

By:

/s/ Raymond Luis

 

 

Name:  Raymond Luis

 

 

Title:  CFO

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

DAVID KEMPNER PARTNERS

 

 

 

By:  MHD Management Co., its general partner

 

By:  MHD Management Co. GP, L.L.C., its general partner

 

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name:  Avram Z. Friedman

 

 

Title:  Managing Member

 

 

 

DAVIDSON KEMPNER INSTITUTIONAL PARTNERS, L.P.

 

 

 

By:  Davidson Kempner Advisers, Inc.,

 

its general partner

 

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name:  Avram Z. Friedman

 

 

Title:   Principal

 

 

 

M.H. DAVIDSON & CO.

 

 

 

By:  M.H. Davidson & Co., L.L.C.,

 

its general partner

 

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name:  Avram Z. Friedman

 

 

Title:  Managing Member

 

 

 

DAVIDSON KEMPNER INTERNATIONAL, LTD.

 

 

 

By:  Davidson Kempner International Advisors, L.L.C., its Investment Manager

 

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name:  Avram Z. Friedman

 

 

Title:  Managing Member

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

DAVIDSON KEMPNER DISTRESSED OPPORTUNITIES FUND LP

 

 

 

By:  DK Group LLC,

 

its general partner

 

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name:  Avram Z. Friedman

 

 

Title:  Managing Member

 

 

 

DAVIDSON KEMPNER DISTRESSED OPPORTUNITIES INTERNATIONAL LTD.

 

 

 

By:  DK Management Partners LP,

 

its Investment Manager

 

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name:  Avram Z. Friedman

 

 

Title:  Limited Partner

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

DW INVESTMENT MANAGEMENT, LP

 

 

 

By:  DW Investment Partners, LLC,

 

its general partner

 

 

 

 

By:

/s/ David Warren

 

 

Name:  David Warren

 

 

Title:  Manager

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

SENATOR GLOBAL OPPORTUNITY MASTER FUND L.P.

 

 

 

By:  Senator Master GP LLC,

 

its general partner

 

 

 

 

By:

/s/ Evan Gartenlaub

 

 

Name:  Evan Gartenlaub

 

 

Title:  General Counsel

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

LJR CAPITAL L.P.

 

 

 

 

By:

 

 

 

/s/ Lawrence B. Gill

 

 

Name:  Lawrence B. Gill
Title:  Authorized Signatory

 

 

 

 

 

 

 

ALJ CAPITAL I, L.P.

 

 

 

 

By:

 

 

 

/s/ Lawrence B. Gill

 

 

Name:  Lawrence B. Gill
Title:  Authorized Signatory

 

 

 

 

 

 

 

ALJ CAPITAL II, L.P.

 

 

 

 

By:

 

 

 

/s/ Lawrence B. Gill

 

 

Name:  Lawrence B. Gill
Title:  Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 


 

 

ALLIANCEBERNSTEIN STRATEGIC OPPORTUNITIES FUND, L.P.

 

 

 

 

By:

AllianceBernstein, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Jack Kelley

 

 

Name:  Jack Kelley

 

 

Title:  SVP

 

 

 

 

 

ALLIANCEBERNSTEIN EVENT DRIVEN OPPORTUNITIES FUND (DELAWARE), L.P.

 

 

 

 

By:

AllianceBernstein, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Jack Kelley

 

 

Name:  Jack Kelley

 

 

Title:  SVP

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

ALTAI CAPITAL MASTER FUND, LTD.

 

 

 

 

By:

Altai Capital Management, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Toby E. Symonds

 

 

Name:  Toby E. Symonds

 

 

Title:   Managing Principal of the Investment Adviser to Altai Capital Master
Fund, Ltd.

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO INVESTMENT CORPORATION

 

 

 

 

By:

Apollo Investment Management, L.P., as Advisor

 

By:

ACC Management, LLC, as its General Partner

 

 

 

 

 

/s/ Ted J. Goldthorpe

 

 

Name: Ted J. Goldthorpe

 

 

Title:  Chief Investment Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

By:

 

 

 

 

 

 

/s/ Michael Wotanowski

 

 

Name:  Michael Wotanowski
Title:  Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

MIDTOWN ACQUISITIONS L.P.

 

 

 

By:  Midtown Acquisitions GP LLC, its general partner

 

 

 

 

 

/s/ Avram Z. Friedman

 

 

Name:

Avram Z. Friedman

 

 

Title:

Manager

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

MACQUARIE CAPITAL (USA) INC.,

 

 

 

 

By:

 

 

 

/s/ Robert M. Perdock

 

 

Name:  Robert M. Perdock
Title:  Managing Director

 

 

 

 

 

 

 

 

/s/ Vincent Basulto

 

 

Name:  Vincent Basulto

 

 

Title:  Managing Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

REDWOOD MASTER FUND, LTD.

 

 

 

 

By:

REDWOOD CAPITAL MANAGEMENT, LLC,
its Investment Advisor

 

 

 

 

 

/s/ Jed Nussbaum

 

 

Name:  Jed Nussbaum
Title:  Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

ROCHDALE FIXED INCOME PORTFOLIOS

 

 

 

By:

Seix Investment Advisors LLC,
in its capacity as Sub-Adviser

 

 

 

 

 

/s/ George Goudelias

 

 

Name:  George Goudelias
Title:  Managing Director

 

 

 

 

 

 

 

RIDGEWORTH SEIX FLOATING RATE HIGH INCOME FUND

 

 

 

By:

Seix Investment Advisors LLC,
in its capacity as Sub-Adviser

 

 

 

 

 

/s/ George Goudelias

 

 

Name:  George Goudelias
Title:  Managing Director

 

 

 

 

 

 

 

RIDGEWORTH HIGH INCOME FUND

 

 

 

By:

Seix Investment Advisors LLC
in its capacity as Sub-Adviser

 

 

 

 

 

/s/ Brian Nold

 

 

Name:  Brian Nold
Title:  Managing Director

 

 

 

 

 

 

 

SEIX MULTI-SECTOR ABSOLUTE RETURN FUND LP

 

 

 

By:

Seix Investment Advisors LLC,
in its capacity as Investment Manager

 

 

 

 

 

/s/ Michael Kirkpatrick

 

 

Name:  Michael Kirkpatrick
Title:  Managing Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

UNIVERSITY OF ROCHESTER

 

 

 

By:

Seix Investment Advisors LLC,

in its capacity as Investment Manager

 

 

 

 

 

/s/ George Goudelias

 

 

Name:  George Goudelias

Title:  Managing Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

TPG CREDIT OPPORTUNITIES INVESTORS, L.P.

 

 

 

 

By:

TPG Credit Opportunities Fund GP, L.P.
Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun
Title:  Vice President

 

 

 

 

 

 

 

TPG CREDIT STRATEGIES FUND, L.P.

 

 

 

 

By:

TPG Credit Strategies GP, L.P.
Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun
Title:  Vice President

 

 

 

 

 

 

 

TPG CREDIT STRATEGIES FUND II, L.P.

 

 

 

 

By:

TPG Credit Strategies II GP., L.P.
Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun
Title:  Vice President

 

 

 

 

 

 

 

TCS II OPPORTUNITIES, L.P.

 

 

 

 

By:

TPG Credit Strategies II GP, L.P.
Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun
Title:  Vice President

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

TPG CREDIT OPPORTUNITIES FUND L.P.

 

 

 

 

By:

TPG Credit Opportunities Fund GP, LP

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

Title:  Vice President

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 


 

SCHEDULE I

 

NAMES AND ADDRESSES OF HOLDERS

 

Existing Equity Holders

 

Name

 

Address and Facsimile

DK Partners

 

 

 

 

 

Davidson Kempner Partners

 

65 East 55th Street, 19th Floor, New York, New York 10022

 

 

 

Davidson Kempner Institutional Partners, L.P.

 

65 East 55th Street, 19th Floor, New York, New York 10022

 

 

 

M.H. Davidson & Co.

 

65 East 55th Street, 19th Floor, New York, New York 10022

 

 

 

Davidson Kempner International, Ltd.

 

65 East 55th Street, 19th Floor, New York, New York 10022

 

 

 

Davidson Kempner Distressed Opportunities Fund LP

 

65 East 55th Street, 19th Floor, New York, New York 10022

 

 

 

Davidson Kempner Distressed Opportunities International Ltd.

 

65 East 55th Street, 19th Floor, New York, New York 10022

 

 

 

Brigade Capital Management

 

 

 

 

 

Brigade Leveraged Capital Structures Fund Ltd.

 

399 Park Avenue, 16th Floor, New York, New York 10022

 

 

 

SEI Global Master Fund PLC - The SEI High Yield Fixed Income Fund

 

399 Park Avenue, 16th Floor, New York, New York 10022

 

 

 

SEI Institutional Investments Trust - High Yield Bond Fund

 

399 Park Avenue, 16th Floor, New York, New York 10022

 

 

 

SEI Institutional Managed Trust - High Yield Bond Fund

 

399 Park Avenue, 16th Floor, New York, New York 10022

 

 

 

DW Investment Partners

 

 

 

 

 

Brevan Howard Master Fund Limited

 

55 Baker Street, London W1U 8EW

 

 

 

Brevan Howard Credit Catalysts Master Fund Limited

 

55 Baker Street, London W1U 8EW

 

 

 

Senator Investment Group

 

 

 

 

 

Senator Global Opportunity Master Fund, L.P.

 

510 Madison Avenue, 28th Floor, New York, New York 10022

 

Warrantholders

 

Each recipient of a Warrant upon original issuance or a Permitted Transferee
thereof.

 

--------------------------------------------------------------------------------


 

New Equity Holders

 

Name

 

Address and Facsimile

ALJ Capital

 

 

 

 

 

ALJ Capital I, L.P.

 

6300 Wilshire Blvd., Suite 700, Los Angeles, CA 90048

 

 

 

ALJ Capital II, L.P.

 

6300 Wilshire Blvd., Suite 700, Los Angeles, CA 90048

 

 

 

LJR Capital L.P.

 

6300 Wilshire Blvd., Suite 700, Los Angeles, CA 90048

 

 

 

Alliance Capital

 

 

 

 

 

AllianceBernstein Event Driven Opportunities Fund (Delaware), L.P.

 

1345 Avenue of the Americas, New York, NY 10105

 

 

 

AllianceBernstein Strategic Opportunities Fund, L.P.

 

1345 Avenue of the Americas, New York, NY 10105

 

 

 

Altai Capital Management

 

 

 

 

 

Altai Capital Master Fund, Ltd.

 

152 West 57th Street, 10th Floor, New York, NY 10019

 

 

 

Apollo / Stone Tower

 

 

 

 

 

Apollo Investment Corporation

 

9 West 57TH Street, 37th Floor, New York, NY 10019

 

 

 

Credit Suisse

 

 

 

 

 

Credit Suisse Securities (USA) LLC

 

11 Madison Ave., New York, NY 10010

 

 

 

DK Partners

 

 

 

 

 

Midtown Acquisitions L.P. f/k/a DK Acquisitions Partners, L.P.

 

65 East 55th Street, 19th Floor, New York, NY 10022

 

 

 

Macquarie Group

 

 

 

 

 

Macquarie Capital (USA) Inc.

 

125 West 55th Street, New York, NY 10019

 

 

 

Redwood Capital Management

 

 

 

 

 

Redwood Master Fund, Ltd. (Redwood Capital Mgmt)

 

910 Sylvan Ave., Englewood Cliffs, NJ 07632

 

--------------------------------------------------------------------------------


 

Seix Advisors

 

 

 

 

 

Ridgeworth Seix Floating Rate High Income Fund

 

10 Mountainview Road, Suite C-200,
Upper Saddle River, NJ 07458

 

 

 

Ridgeworth High Income Fund

 

10 Mountainview Road, Suite C-200,
Upper Saddle River, NJ 07458

 

 

 

Rochdale Fixed Income Portfolios

 

10 Mountainview Road, Suite C-200,
Upper Saddle River, NJ 07458

 

 

 

Seix Multi-Sector Absolute Return Fund LP

 

10 Mountainview Road, Suite C-200,
Upper Saddle River, NJ 07458

 

 

 

University of Rochester

 

10 Mountainview Road, Suite C-200,
Upper Saddle River, NJ 07458

 

 

 

Senator Investment Group

 

 

 

 

 

Senator Global Opportunity Master Fund L.P.

 

510 Madison Avenue, 28th Floor, New York, New York 10022

 

 

 

TPG

 

 

 

 

 

TCS II Opportunities, L.P.

 

4600 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402

 

 

 

TPG Credit Opportunities Fund L.P.

 

4600 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402

 

 

 

TPG Credit Opportunities Investors, L.P.

 

4600 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402

 

 

 

TPG Credit Strategies Fund II, L.P.

 

4600 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402

 

 

 

TPG Credit Strategies Fund, L.P.

 

4600 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402

 

--------------------------------------------------------------------------------